DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application on 02 March 2022 after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 02 March 2022 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 97, 98, 109–111, 121, 122, 135 and 136 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2020/0053474 (effectively filed 12 June 2018 as FR 1562261) (“Nicoletti”) and US Patent Application Publication 2006/0113144 (published 01 June 2006) (“Baker”).
Claims 99, 100, 101, 102, 103, 123, 124, 125 and 126 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Nicoletti, Baker, Grazian and US Patent Application Publication 2018/0324529 (effectively filed 03 November 2015) (“Kahfizadeh”).
Claims 104, 105, 106, 107, 108, 112, 113, 114, 115, 116, 117, 118, 119, 120, 127, 128, 129, 130, 131, 132, 133 and 134 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Nicoletti, Baker, Grazian and Kahfizadeh.
Claim 97 is drawn to “a tweeter, having no spider and a diameter ranging from 8mm to 38mm.” The following table illustrates the correspondence between the claimed tweeter and the Nicoletti reference.
Claim 97
The Nicoletti Reference
“Claim 97: A tweeter, having no spider,
The Nicoletti reference describes a tweeter loudspeaker that does not include a spider. Nicoletti at Abs., ¶ 92, FIG.4 (depicting a tweeter that dampens the movement of dome 13 only with a suspension 6.)
“for converging and gathering high-pitch voice in a frequency of 2560 Hz or above
The tweeter produces converged and gathered sound due to its concave shape. Id. at FIG.4. (Cf. Spec. at ¶ 185.) The tweeter produces sound (including voice) between 200 Hz and at least 20 KHz. Id. at ¶¶ 1, 3.
“with 
Nicoletti’s tweeter is designed to be as compact as possible. Id. at ¶ 1, 8, 92. Its overall diameter is not described. The diameter of dome 13 is described in the range of 20–25 mm. Id. at ¶¶ 60, 68, 76, 84.
“a speaker casing comprising a casing panel having a ring shape; and
Nicoletti’s tweeter includes a circular chassis 2 corresponding to a casing having a casing panel with a ring shape. Id. at ¶ 92, FIGs.1, 4.
“a vibration unit, which comprises an inverted concave diaphragm configured for being driven to reciprocating vibrate to produce a high-pitch voice in the frequency of 2560 Hz or above and
Nicoletti’s tweeter includes an acoustic membrane 1 (including portions 13, 14, 15) and a suspension 6 corresponding to the claimed vibrating unit. Id. Acoustic membrane 1 includes a central portion 13 having the shape of an inverted dome, or an inverted concave shape. Id. The tweeter diaphragm vibrates to produce sound (including voice) between 200 Hz and at least 20 KHz. See id. at ¶¶ 1, 3.
“a resilient suspension member having a ring shape configured for absorbing a vibration of said inverted concave diaphragm to reduce an occurrence of resonance,
Similarly, Nicioletti’s tweeter includes suspension 6 that forms a ring around the periphery of membrane 1. One of ordinary skill in the art would have recognized that suspension 6 will inherently reduce resonance at one frequency and shift the resonance to another frequency given the natural response of the material used. Cf. Baker at ¶¶ 19, 30.
“wherein said inverted concave diaphragm and said resilient suspension member of said vibration unit are made of different materials and integrally formed by injection molding to form an integral one-piece body without applying adhesion between said inverted concave diaphragm and said resilient suspension member, such that said resilient suspension member is integrally coupled to said casing panel and encirclingly provided around a peripheral edge of said inverted concave diaphragm to enable said inverted concave diaphragm to reciprocatingly vibrate along an axial direction of said tweeter to avoid deviation and offset thereof,
The Nicoletti reference does not describe forming membrane 1 and suspension 6 of different materials and integrally forming them through injection molding and molding the suspension to chassis 2.
“wherein said resilient suspension member
“a suspension member body,
“an inner side connecting edge inwardly and integrally extended from an inner side of said suspension member body and
“an outer side connecting edge outwardly and integrally extended from an outer side of said suspension member body,
“wherein said inner side connecting edge of said resilient suspension member is integrally and surroundingly coupled to at least a portion of said inverted concave diaphragm and
“said outer side connecting edge of said resilient suspension member is integrally coupled to at least a portion of said casing panel,
Nicoletti’s suspension 6 is annular, or ring shaped. Id. at ¶ 92, FIG.4. Suspension 6 include a body, an inner side extending toward a peripheral edge 15 of the acoustic membrane 1. Id. The inner edge completely surrounds and integrally couples with peripheral edge 15. Id. Suspension 6 forms an outer side extending outward toward chassis 2 and coupling with chassis 2. Id.
“wherein said inverted concave diaphragm has a circular shaped lower concave arc portion and a ring-shaped upper flat portion surroundingly extended around a peripheral edge of said lower concave arc portion,
“wherein said circular shaped lower concave arc portion is downwardly and curvedly extended from said upper flat portion to form an arc shape,
“wherein said upper flat portion of said inverted concave diaphragm is integrally coupled to said resilient suspension member,
Nicoletti’s membrane 1 similarly includes a circular, lower concave arc portion 13 surrounded by a ring-shaped peripheral edge portion 15. Id. at ¶ 92, FIG.4. The two are integrally connected by annular portion 14. See id. And as noted above, peripheral edge portion 15 is integrally coupled to suspension 6. Id.
The imposition of annular portion 14 between arc portion 13 and edge portion 15 means that arc portion 13 does not downwardly and curvedly extend from edge portion 15. Rather, arc portion 13 extends from annular portion 14.
“wherein said lower concave arc portion of said inverted concave diaphragm has an arc height H ranging from 5mm to 7mm and an arc curvature R ranging from 10mm to 20mm,
Nicoletti’s inverted dome portion 13 is defined in terms of its surface area and the radius of curvature of the dome portion 13. Id. at ¶¶ 52–59. In one example, the chord length of the dome arc is 20 mm and the curvature of radius is 18.9 mm. Id. at ¶¶ 60–67. This results in an arc height of 2.8 mm and an arc curvature length of 21 mm. Other examples are listed in Table 2, below. In general, Nicoletti’s dome portion 13 is described as having an arc height less than 5 mm and an arc curvature greater than 20 mm.
“wherein said inverted concave diaphragm does not have any portion protruding toward an outer side of said tweeter;
Unlike the claimed invention, Nicoletti’s diaphragm/membrane 1 includes a protruding portion 14, 15. See id. at FIG.4.
“a magnet unit; and
Nicoletti’s tweeter also includes a magnetic circuit 5. Id. at ¶ 92, FIG.4.
“a voice coil,
“having one end portion coupled to said inverted concave diaphragm coaxially and
“another end portion coupled and equipped with said magnet unit
“in such a manner that said voice coil is driven by an electromagnetic driving force generated by said magnet unit to move forth and back reciprocatingly along an axial direction of said voice coil so as to drive said inverted concave diaphragm to vibrate forth and back reciprocating along an axial direction of said inverted concave diaphragm to produce voice the 
Nicoletti’s tweeter includes a voice coil 4 attached to a bobbin 3. Id. at ¶ 92, FIG.4. Bobbin 3 fixes one end of coil 4 to acoustic membrane 13, 14, 15. Id. The other end of coil 4 is suspended in the magnetic gap 50 of magnetic circuit 5. Id. Accordingly, alternating current applied to voice coil 4 causes it to move axially, upward and drive membrane 13, 14, 15 in the same reciprocating, axial manner. Id. The tweeter is tuned to produce sound above 2560 Hz, such as any sounds (including voice) ranging upwards towards at least 20 KHz. See id. at ¶¶ 1, 3.

Table 1
Chord Length
Radius of Arc
Height of Arc
Length of Arc
20
18.9
2.8
21
25
19.5
4.5
27.1
20
24
2.2
20.6
25
22
3.9
26.6

Table 2
The tables above show that the Nicoletti reference describes a tweeter that is very similar to the claimed tweeter. There are a few differences. First, Nicoletti’s central arc portion 13 does not extend downwardly and curvedly from peripheral edge 15 as does the claimed circular shaped lower concave arc portion from the claimed upper flat portion. Second, the two tweeters differ in terms of their dimensions. The claimed tweeter has a diameter ranging from 8 mm to 38 mm. Nicoletti’s central dome region is at least 20 mm in diameter, but the tweeter’s overall diameter is not specified. The claimed tweeter has an arc height of 5 mm to 7 mm and an arc curvature of 10 to 20 mm. Nicoletti’s tweeter exhibits an arc height of 2.2 mm to 4.5 mm and an arc curvature of 20.6 mm to 27.1 mm. Third, Nicoletti’s membrane 1 and suspension 6 are not formed of different materials and integrally formed through injection molding. Fourth, membrane 1 includes a protruding portion 14, 15.
The foregoing differences are such that one of ordinary skill in the art at the time of the invention would have found the claimed tweeter to be obvious in view of the prior art. Nicoletti’s tweeter membrane 6 includes three parts: a central portion 13, an annular portion 14 and a peripheral edge 15. Central portion 13 is distinguished from annular portion 14 by an annular fold 12. As noted in the table above, central portion 13 corresponds to the claimed inverted concave diaphragm’s circular shaped lower concave arc portion. The two differ because central portion 13 does not extend downwardly from peripheral edge 15. It instead extends downwardly from annular portion 14 at peripheral edge 15, creating an M-shaped membrane profile. Nicoletti includes fold 12 to improve the rigidity of membrane 6 and to facilitate assembly with voice coil former 3 while reducing the overall height of the loudspeaker. See Nicoletti at ¶¶ 6, 11–15 (discussing advantages of the M-shaped profile over a known profile disclosed in the Baker reference). Nicoletti accordingly teaches several advantages to including fold 14. One of ordinary skill in the art at the time of filing, however, would have recognized from Nicoletti and the cited Baker reference that a tweeter loudspeaker membrane would operate reasonably well in other configurations, including the claimed configuration that lacks an annular fold and a protruding portion. In particular, the Baker reference describes a tweeter membrane 1 that includes a circular-shaped, lower, concave arc portion 2 that extends down along a curve away from an upper flat portion. See Baker at ¶¶ 28, 29, FIGs.1A, 3. Accordingly, it would have been obvious to form Nicoletti’s membrane 6 without fold 12 such that central portion 13 and annular portion 14 would extend downwardly and curvedly away from peripheral edge 15 in the same way that the claimed lower concave arc portion extends down along a curve from the claimed upper flat portion. There would accordingly be no protrusion.
Moreover, Baker teaches and suggests forming membrane 1 and suspension 6 of different materials. In particular, Baker suggests forming membrane 1 from beryllium, beryllium alloys, aluminum and aluminum alloys. Baker at ¶¶ 23–26. Baker also suggests forming suspension 6 from a softer material, such as foam. Id. at ¶ 30. Accordingly, it would have been obvious to form membrane 1 from beryllium, aluminum or alloys thereof and to form suspension 6 from a softer material, like foam.
Nicoletti describes acoustic membrane 1 (including 13, 14, 15), suspension 6 and chassis 2 as being integral into a single body. Nicoletti at ¶ 92, FIG.4. But Nicoletti does not describe them as being molded together, and does not describe in any detail how the elements are fixed to each other. See id. The Grazian reference describes a loudspeaker that includes a sound radiating surface 102, a suspension 118 and a frame 116 corresponding to Nicoletti’s membrane 13, 14, 15, suspension 6 and chassis 2. Grazian at ¶¶ 24–33, FIG.1. Grazian describes the use of overmolding to combine the elements together. Id. at ¶¶ 3, 30, 34, 57, 141, 142, FIG.1. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to similarly use overmolding to integrally form acoustic membrane 13, 14, 15, suspension 6 and chassis 2 into a single body.
Furthermore, Nicoletti describes several tweeter dimensions that are close to, but not overlapping with, the claimed tweeter dimensions. See Table 2, above. Nicoletti also describes the value in adjusting these values as desired to achieve a tweeter that exhibits the desired frequency response. Id. at ¶ 49. The examples given by Nicoletti are intended to support a frequency range up to 20 KHz. See id. at ¶ 3. In general, increasing the acuteness of the angle between dome 13 and support 3 increases the rigidity of dome 13, which increases the resonance frequency. See id. at ¶ 49. Accordingly, one of ordinary skill in the art would have recognized that increasing the acuteness of the angle, which would require a smaller radius of curvature, a greater arc height and a smaller arc curvature would produce a tweeter with a higher resonance. Further, the Baker reference would have taught one of ordinary skill in the art that it would be advantageous to produce a tweeter having a resonance well above 20 KHz, so that the tweeter would be able to produce ultrasound. Baker at ¶¶ 1–5. Accordingly, one of ordinary skill in the art would have been motivated to experiment with the dimensions of Nicoletti’s tweeter, including adjusting its arc height and arc curvature to produce a tweeter that exhibits a desired ultrasonic frequency response beyond the 20 KHz originally envisioned by Nicoletti. This would have reasonably led to an increase in arc height from 4.5 mm and a decrease in arc curvature from 20.6 mm to produce a dome portion 13 having increased rigidity and an increased resonance frequency. The corresponding reduction in radius of curvature would have also reduced the overall diameter of the tweeter, reasonably producing a compact tweeter of less than 38 mm. For the foregoing reasons, the combination of the Nicoletti, the Baker and the Grazian references makes obvious all limitations of the claim.
Claim 98 depends on claim 97 and further requires the following:
“wherein said inner side connecting edge of said resilient suspension member is molded to integrally and surroundingly couple to said upper flat portion of said inverted concave diaphragm and said outer side connecting edge of said resilient suspension member is molded to integrally couple said integral one-piece body,
“wherein said resilient suspension member is softer than said inverted diaphragm,
“wherein said inverted concave diaphragm and said casing panel are disposed in a lower mould of an injection molding mould at a position at a middle portion of said casing panel such that an annular space is formed between said casing panel and said concave diaphragm, and then a fluid state molding material is filled into a molding cavity formed between said lower mould and an upper mould of said injection molding mould and at least one gap formed between said casing panel and said inverted concave diaphragm,
“wherein after said molding material is cured and solidified in said injection molding mould, said resilient suspension member is formed between said inverted concave diaphragm and said casing panel and integrally coupled with said inverted concave diaphragm and said casing panel,
“wherein after separation of said upper mould and said lower mould of said injection molding mould, said vibration unit is formed and coupled with said voice coil and said magnet unit by mounting one end of said voice coil to a lower portion of said inverted concave diaphragm and an opposing end of said voice coil to said magnet unit.”
The obviousness rejection of claim 97, incorporated herein, shows the obviousness of forming suspension 6 from a foam material that is softer than the metal used to form membrane 1. See Baker at ¶¶ 23–26, 30. The rejection also shows the obviousness of molding suspension 6 to membrane 2 and to chassis 2. The remaining limitations of the claim are product-by-process claims that simply describe one possible technique for injection molding suspension 6 to integrate suspension 6 with membrane 1 and chassis 2. These limitations do not materially alter the structure of the claimed tweeter. For the foregoing reasons, the combination of the Nicoletti, the Baker and the Grazian references makes obvious all limitations of the claim.
Claim 104 depends on claim 98 and further requires the following:
“wherein a plurality of resilient ribs is provided intervally and spacedly around said suspension member body of said resilient suspension member for ensuring said inverted concave diaphragm vibrating forth and back along the axial direction thereof.”
Nicoletti describes a suspension 6 and annular portions 14, 15 both of which correspond to the claimed resilient suspension member. Nicoletti at ¶ 92, FIG.4. Nicoletti’s suspension 6 is not described with resilient ribs. The Kahfizadeh reference describes an acoustic membrane for use in a low-profile loudspeaker, similar to Nicoletti’s compact tweeter. Kahfizadeh at Abs., ¶¶ 2–4. Kahfizadeh’s membrane has an outward face 12 and an inward face 14. Id. at ¶¶ 132, 140–144, FIG.3. The faces include non-flush structures 26 formed by embossing one of the faces. Id. In an example, the non-flush structures 26 alternate so that one structure 26a on outward face 12 (which has a corresponding embossment 27a on inward face 14) is surrounded on two sides by embossments 27b, 27c corresponding to non-flush structures 26b, 26c on inward face 14. Id. Kahfizadeh teaches that these non-flush structures, or ribs, stiffen membrane 10, improving the width of the membrane’s frequency range. Id. at ¶¶ 12, 32. This would suggest adding similar non-flush structures to Nicoletti’s suspension 6, or annular portions 14, 15. For the foregoing reasons, the combination of the Nicoletti, the Baker, the Grazian and the Kahfizadeh references makes obvious all limitations of the claim.
Claim 127 depends on claim 104 and further requires the following:
“wherein said arc height H of said concave diaphragm portion of said inverted concave diaphragm is ranged from 5.5mm to 6.5mm (                        
                            5.5
                            m
                            m
                            ≤
                            H
                            ≤
                            6.5
                            m
                            m
                        
                    ), and said arc curvature R of said concave diaphragm portion of said inverted concave diaphragm is ranged from 10mm to 15mm (                        
                            10
                            m
                            m
                            ≤
                            R
                            ≤
                            15
                            m
                            m
                        
                    ).”
Claim 128 depends on claim 104 and further requires the following:
“wherein said arc height H of said concave diaphragm portion of said inverted concave diaphragm is ranged from 5.5mm to 6.5mm (                        
                            5.5
                            m
                            m
                            ≤
                            H
                            ≤
                            6.5
                            m
                            m
                        
                    ), and said arc curvature R of said concave diaphragm portion of said inverted concave diaphragm is ranged from 15mm to 20mm (                        
                            15
                            m
                            m
                            ≤
                            R
                            ≤
                            20
                            m
                            m
                        
                    ).”
The obviousness rejection of claim 97, incorporated herein, shows the obviousness of experimenting with arc height and arc curvature to produce a rigid inverted dome that exhibits a desired resonant frequency. The rejection also shows the obviousness of increasing arc height and reducing arc length from the examples provided in Nicoletti to increase the dome’s resonant frequency for ultrasonic reproduction. These findings and reasoning also make obvious the claimed arc height range and the claimed arc curvature range. For the foregoing reasons, the combination of the Nicoletti, the Baker, the Grazian and the Kahfizadeh references makes obvious all limitations of the claims.
Claim 105 depends on claim 104 and further requires the following:
“wherein said plurality of resilient ribs is integrally protruded on said suspension member surface of said resilient suspension member.”
The rejection of claim 104, incorporated herein, shows the obviousness of adding non-flush structures with corresponding embossments to Nicoletti’s suspension 6 and annular portions 14, 15. Since Kahfizadeh describes forming the structures through embossing, they would be integral with the suspension member surface. Kahfizadeh at ¶ 155. For the foregoing reasons, the combination of the Nicoletti, the Baker, the Grazian and the Kahfizadeh references makes obvious all limitations of the claims.
Claim 106 depends on claim 98 and further requires the following:
“wherein a plurality of protruding resilient ribs and a plurality of indenting resilient ribs are provided intervally, radially and spacedly around said suspension member body of said resilient suspension member in such a manner that each of said protruding resilient ribs is arranged between two of said indenting resilient ribs, so as to said inverted concave diaphragm vibrating forth and back along the axial direction thereof.”
Nicoletti describes a suspension 6 and annular portions 14, 15 both of which correspond to the claimed resilient suspension member. Nicoletti at ¶ 92, FIG.4. Nicoletti’s suspension 6 is not described with resilient ribs. The Kahfizadeh reference describes an acoustic membrane for use in a low-profile loudspeaker, similar to Nicoletti’s compact tweeter. Kahfizadeh at Abs., ¶¶ 2–4. Kahfizadeh’s membrane has an outward face 12 and an inward face 14. Id. at ¶¶ 132, 140–144, FIG.3. The faces include non-flush structures 26 formed by embossing one of the faces. Id. In an example, the non-flush structures 26 alternate so that one structure 26a on outward face 12 (which has a corresponding embossment 27a on inward face 14) is surrounded on two sides by embossments 27b, 27c corresponding to non-flush structures 26b, 26c on inward face 14. Id. The structures are depicted as being intervally spaced and extending radially from the center symmetry point. Id. at FIG. FIG.12. Kahfizadeh teaches that these non-flush structures, or ribs, stiffen membrane 10, improving the width of the membrane’s frequency range. Id. at ¶¶ 12, 32. This would suggest adding similar non-flush structures to Nicoletti’s suspension 6, or annular portions 14, 15. For the foregoing reasons, the combination of the Nicoletti, the Baker, the Grazian and the Kahfizadeh references makes obvious all limitations of the claim.
Claim 107 depends on claim 98 and further requires the following:
“wherein a set of inner resilient ribs is intervally and spacedly protruded in circular manner on said suspension member body of said resilient suspension member and a set of outer resilient ribs is intervally spacedly protruded in circular manner on said suspension member body of said resilient suspension member, wherein each of said inner resilient ribs is extended in a direction from said inner side connecting edge to said outer side connecting edge, while each of said outer resilient ribs is extended in a direction from said outer side connecting edge to said inner side connecting edge.”
Claim 108 depends on claim 107 and further requires the following:
“wherein each of said inner resilient ribs is extended between two of said outer resilient ribs while each of said outer resilient ribs is extended between two of said inner resilient ribs.”
Nicoletti describes a suspension 6 and annular portions 14, 15 both of which correspond to the claimed resilient suspension member. Nicoletti at ¶ 92, FIG.4. Nicoletti’s suspension 6 is not described with resilient ribs. The Kahfizadeh reference describes an acoustic membrane for use in a low-profile loudspeaker, similar to Nicoletti’s compact tweeter. Kahfizadeh at Abs., ¶¶ 2–4. Kahfizadeh’s membrane has an outward face 12 and an inward face 14. Id. at ¶¶ 132, 140–144, FIG.3. The faces include non-flush structures 26 formed by embossing one of the faces. Id. In an example, the non-flush structures 26 alternate so that one structure 26a on outward face 12 (which has a corresponding embossment 27a on inward face 14) is surrounded on two sides by embossments 27b, 27c corresponding to non-flush structures 26b, 26c on inward face 14. Id. Kahfizadeh teaches that these non-flush structures, or ribs, stiffen membrane 10, improving the width of the membrane’s frequency range. Id. at ¶¶ 12, 32. This would suggest adding similar non-flush structures to Nicoletti’s suspension 6, or annular portions 14, 15. For the foregoing reasons, the combination of the Nicoletti, the Baker, the Grazian and the Kahfizadeh references makes obvious all limitations of the claims.
Claim 99 depends on claim 97 and further requires the following:
“wherein a plurality of resilient ribs is provided intervally, radially and spacedly around said suspension member body of said resilient suspension member for ensuring said inverted concave diaphragm vibrating forth and back along the axial direction thereof.”
Nicoletti describes a suspension 6 and annular portions 14, 15 both of which correspond to the claimed resilient suspension member. Nicoletti at ¶ 92, FIG.4. Nicoletti’s suspension 6 is not described with resilient ribs. The Kahfizadeh reference describes an acoustic membrane for use in a low-profile loudspeaker, similar to Nicoletti’s compact tweeter. Kahfizadeh at Abs., ¶¶ 2–4. Kahfizadeh’s membrane has an outward face 12 and an inward face 14. Id. at ¶¶ 132, 140–144, FIG.3. The faces include non-flush structures 26 formed by embossing one of the faces. Id. In an example, the non-flush structures 26 alternate so that one structure 26a on outward face 12 (which has a corresponding embossment 27a on inward face 14) is surrounded on two sides by embossments 27b, 27c corresponding to non-flush structures 26b, 26c on inward face 14. Id. The structures are depicted as being intervally spaced and extending radially from the center symmetry point. Id. at FIG. FIG.12. Kahfizadeh teaches that these non-flush structures, or ribs, stiffen membrane 10, improving the width of the membrane’s frequency range. Id. at ¶¶ 12, 32. This would suggest adding similar non-flush structures to Nicoletti’s suspension 6, or annular portions 14, 15. For the foregoing reasons, the combination of the Nicoletti, the Baker, the Grazian and the Kahfizadeh references makes obvious all limitations of the claims.
Claim 112 depends on claim 99 and further requires the following:
“wherein said casing panel has an engaging groove and said outer side connecting edge of said resilient suspension member is integrally formed at said engaging groove of said casing panel.”
Claim 113 depends on claim 112 and further requires the following:
“wherein said casing panel has one or more engaging through holes communicating with said engaging groove, wherein said resilient suspension member comprises at least one suspension member engaging portion integrally extended from said outer side connecting edge thereof, wherein said suspension member engaging portions are integrally formed at said engaging through holes of said casing panel respectively.”
Claim 114 depends on claim 113 and further requires the following:
“wherein said casing panel has a retention slot communicating with at least one of said one or more engaging through holes, wherein said resilient member comprises a suspension member retention portion integrally formed with said suspension member engaging portion, wherein said suspension member retention portion is formed in said retention slot of said casing panel.”
The obviousness rejection of claim 98, incorporated herein, shows the obviousness of applying Grazian’s over molding technique to Nicoletti’s acoustic membrane 13, 14, 15, suspension 6 and chassis 2. The Grazian reference further suggests including an engaging groove on a lower frame 116A to receive and support an outer peripheral surface 132 of suspension member 118. Grazian at ¶¶ 3, 30, 34, 57, 141, 142, FIG.1. The groove includes a through hole that communicates with the groove and a retention slot. See id. The through hole and retention slot receive a leg of suspension member 118 that includes a portion that engages with the hole and a portion that engages with the retention slot (i.e., a suspension member engaging portion and a retention portion) during the over molding process. See id. Figure 1, below, excerpts Grazian at FIG.1 to show these elements of Grazian that correspond to the claimed features. This would reasonably suggest adding a groove, through hole and retention slot to Nicoletti’s chassis 2 to receive an engaging portion and retention portion, or leg, of suspension 6, for example. For the foregoing reasons, the combination of the Nicoletti, the Baker, the Kahfizadeh and the Grazian references makes obvious all limitations of the claim.

    PNG
    media_image1.png
    261
    322
    media_image1.png
    Greyscale

Figure 1: Excerpt of Grazian at FIG.1 depicting over molded coupling between suspension 118 and bottom frame 116A.
Claims 100–103, 109–111, 115–126 and 129–134 present various combinations of the limitations found in claims 98, 99, 104–108, 112–114, 127 and 128. The following table lists the correspondence between the claims.
Rejected Claims
Corresponding Claims
104
99
127
121, 123, 125, 129, 131, 133
128
122, 124, 126, 130, 132, 134
105
100
106
101
107
102
108
103
112
109, 115, 118
113
110, 116, 119
114
111, 117, 120

Table 3
The same findings and reasoning expressed in the obviousness rejections apply equally to these other combinations of limitations. Accordingly, the cited prior art makes obvious all limitations of the claims.
Claim 135 is drawn to “a tweeter, having no spider.” The following table illustrates the correspondence between the claimed tweeter and the Nicoletti reference.
Claim 135
The Nicoletti Reference
Claim 135: A tweeter, having no spider, comprising:
The Nicoletti reference describes a tweeter loudspeaker that does not include a spider. Nicoletti at Abs., ¶ 92, FIG.4 (depicting a tweeter that dampens the movement of dome 13 only with a suspension 6.)
“a speaker casing comprising a casing panel having a ring shape; and
Nicoletti’s tweeter includes a circular chassis 2 corresponding to a casing having a casing panel with a ring shape. Id. at ¶ 92, FIGs.1, 4.
“a vibration unit, which comprises: an inverted concave diaphragm, configured for being driven to reciprocating[ly] vibrate to produce a high-pitch voice in the frequency of 2560 Hz or above,
Nicoletti’s tweeter includes an acoustic membrane 1 (including 13, 14, 15) and a suspension 6 corresponding to the claimed vibration unit. Id. The acoustic membrane includes a central portion 13 having the shape of an inverted dome, or an inverted concave shape. Id. The tweeter diaphragm vibrates to produce sound (including voice) between 200 Hz and at least 20 KHz. See id. at ¶¶ 1, 3.
“having a concave shape and having an arc height H ranging from 5mm to 7mm and an arc curvature R ranging from 10mm to 20mm, 
Nicoletti’s inverted dome portion 13 is defined in terms of its surface area and the radius of curvature of the dome portion 13. Id. at ¶¶ 52–59. In one example, the chord length of the dome arc is 20 mm and the curvature of radius is 18.9 mm. Id. at ¶¶ 60–67. This results in an arc height of 2.8 mm and an arc curvature length of 21 mm. Other examples are listed in Table 2, above. In general, Nicoletti’s dome portion 13 is described as having an arc height less than 5 mm and an arc curvature greater than 20 mm.
“wherein said casing panel is arranged surrounding said inverted concave diaphragm,
Chassis 2 similarly surrounds inverted dome 13. Id.
“wherein said inverted concave diaphragm has a concave diaphragm portion and a diaphragm coupling portion integrally and outwardly extended from a peripheral edge of said concave diaphragm portion at a position that an extension direction of said diaphragm coupling portion is perpendicular to an axial direction of said tweeter,
“wherein said inverted concave diaphragm is downwardly and curvedly extended from said diaphragm coupling portion
Nicoletti’s membrane 1 similarly includes a circular, lower concave arc portion 13 surrounded by peripheral edge portion 15, which extends perpendicularly to the axis of membrane 1. See id. at ¶ 92, FIG.4. The two are integrally connected by annular portion 14. Id.
The imposition of annular portion 14 between arc portion 13 and edge portion 15 means that arc portion 13 does not downwardly and curvedly extend from edge portion 15. Rather, arc portion 13 extends from annular portion 14.
“without any portion protruding toward an outer side of said tweeter, and
Unlike the claimed invention, Nicoletti’s diaphragm/membrane 1 includes a protruding portion 14, 15. See id. at FIG.4.
“a ring-shaped resilient suspension member integrally molded between said casing panel and said inverted concave diaphragm for ensuring said inverted concave diaphragm to be vibrating forth and back reciprocatingly along an axial direction thereof
Nicoletti’s suspension 6 is annular, or ring shaped. Id. at ¶ 92, FIG.4. Suspension 6 include a body, an inner side extending toward a peripheral edge 15 of the acoustic membrane 1. Id. The inner edge completely surrounds and integrally couples with the peripheral edge 15 of membrane 1. Id. Suspension 6 forms an outer side extending outward toward chassis 2 and coupling with chassis 2. Id.
“for absorbing a vibration of said inverted concave diaphragm to reduce an occurrence of resonance,
One of ordinary skill in the art would have recognized that suspension 6 will inherently reduce resonance at one frequency and shift the resonance to another frequency given the natural response of the material used. Cf. Baker at ¶¶ 19, 30.
“wherein said diaphragm coupling portion of said inverted concave diaphragm is integrally coupled to said resilient suspension member;
Nicoletti does not describe suspension 6 and annular portion 14, 15 as being molded.
“wherein said inverted diaphragm and said resilient suspension member are made of different materials and integrally formed by injection molding to form an integral one-piece body without applying adhesion between  said inverted concave diaphragm and said resilient suspension member, such that said resilient suspension member is integrally coupled to said casing panel and encirclingly provided around a peripheral edge of said inverted concave diaphragm to enable said inverted concave diaphragm to reciprocatingly vibrate along an axial direction of said tweeter to avoid deviation and offset thereof;
The Nicoletti reference does not describe forming membrane 1 and suspension 6 of different materials and integrally forming them through injection molding and molding the suspension to chassis 2.
“a magnet unit; and
Nicoletti’s tweeter also includes a magnetic circuit 5. Id. at ¶ 92, FIG.4.
“a voice coil,
“having one end portion coupled to said inverted concave diaphragm coaxially and
“another end portion coupled and equipped with said magnet unit
“in such a manner that said voice coil is driven by an electromagnetic driving force generated by said magnet unit to move forth and back reciprocatingly along an axial direction of said voice coil so as to drive said inverted concave diaphragm to vibrate forth and back reciprocatingly along said axial direction of said inverted concave diaphragm to produce sound in a high frequency of 2560Hz or above.”
Nicoletti’s tweeter includes a voice coil 4 attached to a bobbin 3. Id. at ¶ 92, FIG.4. Bobbin 3 fixes one end of coil 4 to acoustic membrane 13, 14, 15. Id. The other end of coil 4 is suspended in the magnetic gap 50 of magnetic circuit 5. Id. Accordingly, alternating current applied to voice coil 4 causes it to move axially, upward and drive membrane 13, 14, 15 in the same reciprocating, axial manner. Id. The tweeter is tuned to produce any sound (including voice) above 2560 Hz, such as sounds ranging upwards towards at least 20 KHz. See id. at ¶¶ 1, 3.

Table 4
The table above shows that the Nicoletti reference describes a tweeter that is very similar to the claimed tweeter. There are four differences. First, Nicoletti’s central arc portion 13 does not extend downwardly and curvedly from peripheral edge 15 as does the claimed circular shaped lower concave arc portion from the claimed upper flat portion. Second, the two tweeters differ in terms of their dimensions. The claimed tweeter has a diameter ranging from 8 mm to 38 mm. Nicoletti’s central dome region is at least 20 mm in diameter, but the tweeter’s overall diameter is not specified. The claimed tweeter has an arc height of 5 mm to 7 mm and an arc curvature of 10 to 20 mm. Nicoletti’s tweeter exhibits an arc height of 2.2 mm to 4.5 mm and an arc curvature of 20.6 mm to 27.1 mm. Third, Nicoletti does not describe suspension 6 and annular portion 14, 15 as being molded, unlike the claimed ring-shaped resilient suspension member which is integrally molded between said casing panel and said inverted concave diaphragm by injection molding. Fourth, Nicoletti’s membrane 1 includes a protruding portion 14, 15.
The foregoing differences are such that one of ordinary skill in the art at the time of the invention would have found the claimed tweeter to be obvious in view of the prior art. Nicoletti’s tweeter membrane 6 includes three parts: a central portion 13, an annular portion 14 and a peripheral edge 15. Central portion 13 is distinguished from annular portion 14 by an annular fold 12. As noted in the table above, central portion 13 corresponds to the claimed inverted concave diaphragm’s circular shaped lower concave arc portion. The two differ because central portion 13 does not extend downwardly from peripheral edge 15. It instead extends downwardly from annular portion 14 at peripheral edge 15, creating an M-shaped membrane profile. Nicoletti includes fold 12 to improve the rigidity of membrane 6 and to facilitate assembly with voice coil former 3 while reducing the overall height of the loudspeaker. See Nicoletti at ¶¶ 6, 11–15 (discussing advantages of the M-shaped profile over a known profile disclosed in the Baker reference). Nicoletti accordingly teaches several advantages to including fold 14. One of ordinary skill in the art at the time of filing, however, would have recognized from Nicoletti and the cited Baker reference that a tweeter loudspeaker membrane would operate reasonably well in other configurations, including the claimed configuration that lacks an annular fold and a protruding portion. In particular, the Baker reference describes a tweeter membrane 1 that includes a circular-shaped, lower, concave arc portion 2 that extends down along a curve away from an upper flat portion. See Baker at ¶¶ 28, 29, FIGs.1A, 3. Accordingly, it would have been obvious to form Nicoletti’s membrane 6 without fold 12 such that central portion 13 and annular portion 14 would extend downwardly and curvedly away from peripheral edge 15 in the same way that the claimed lower concave arc portion extends down along a curve from the claimed upper flat portion. There would accordingly be no protrusion.
Moreover, Baker teaches and suggests forming membrane 1 and suspension 6 of different materials. In particular, Baker suggests forming membrane 1 from beryllium, beryllium alloys, aluminum and aluminum alloys. Baker at ¶¶ 23–26. Baker also suggests forming suspension 6 from a softer material, such as foam. Id. at ¶ 30. Accordingly, it would have been obvious to form membrane 1 from beryllium, aluminum or alloys thereof and to form suspension 6 from a softer material, like foam.
Nicoletti describes acoustic membrane 1 (including 13, 14, 15), suspension 6 and chassis 2 as being integral into a single body. Nicoletti at ¶ 92, FIG.4. But Nicoletti does not describe them as being molded together, and does not describe in any detail how the elements are fixed to each other. See id. The Grazian reference describes a loudspeaker that includes a sound radiating surface 102, a suspension 118 and a frame 116 corresponding to Nicoletti’s membrane 13, 14, 15, suspension 6 and chassis 2. Grazian at ¶¶ 24–33, FIG.1. Grazian describes the use of overmolding to combine the elements together. Id. at ¶¶ 3, 30, 34, 57, 141, 142, FIG.1. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to similarly use overmolding to integrally form acoustic membrane 13, 14, 15, suspension 6 and chassis 2 into a single body.
Furthermore, Nicoletti describes several tweeter dimensions that are close to, but not overlapping with, the claimed tweeter dimensions. See Table 2, above. Nicoletti also describes the value in adjusting these values as desired to achieve a tweeter that exhibits the desired frequency response. Id. at ¶ 49. The examples given by Nicoletti are intended to support a frequency range up to 20 KHz. See id. at ¶ 3. In general, increasing the acuteness of the angle between dome 13 and support 3 increases the rigidity of dome 13, which increases the resonance frequency. See id. at ¶ 49. Accordingly, one of ordinary skill in the art would have recognized that increasing the acuteness of the angle, which would require a smaller radius of curvature, a greater arc height and a smaller arc curvature would produce a tweeter with a higher resonance. Further, the Baker reference would have taught one of ordinary skill in the art that it would be advantageous to produce a tweeter having a resonance well above 20 KHz, so that the tweeter would be able to produce ultrasound. Baker at ¶¶ 1–5. Accordingly, one of ordinary skill in the art would have been motivated to experiment with the dimensions of Nicoletti’s tweeter, including adjusting its arc height and arc curvature to produce a tweeter that exhibits a desired ultrasonic frequency response beyond the 20 KHz originally envisioned by Nicoletti. This would have reasonably led to an increase in arc height from 4.5 mm and a decrease in arc curvature from 20.6 mm to produce a dome portion 13 having increased rigidity and an increased resonance frequency. The corresponding reduction in radius of curvature would have also reduced the overall diameter of the tweeter, reasonably producing a compact tweeter of less than 38 mm. For the foregoing reasons, the combination of the Nicoletti, the Baker and the Grazian references makes obvious all limitations of the claim.
Claim 136 depends on claim 135 and further requires the following:
“wherein said arc height H of said concave diaphragm portion of said inverted concave diaphragm is ranged from 5.5mm to 6.5mm (5.5mm<H 6.5mm), and said arc curvature R of said concave diaphragm portion of said inverted concave diaphragm is selectively ranged from 10mm to 15mm (10mm<R15mm) or from 15mm to 20mm (15mm<R<20mm).”
The obviousness rejection of claim 97, incorporated herein, shows the obviousness of experimenting with arc height and arc curvature to produce a rigid inverted dome that exhibits a desired resonant frequency. The rejection also shows the obviousness of increasing arc height and reducing arc length from the examples provided in Nicoletti to increase the dome’s resonant frequency for ultrasonic reproduction. These findings and reasoning also make obvious the claimed arc height range and the claimed arc curvature range. For the foregoing reasons, the combination of the Nicoletti, the Baker and the Grazian references makes obvious all limitations of the claim.
Summary
Claims 97–136 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Applicant’s Arguments
The Reply (02 March 2022) has substantively amended the claims. In response, the Examiner has updated the art rejections. The Reply at 11–17 further includes numerous comments that are relevant to the rejections entered in this Office action. In particular, Applicant’s Reply presents a table at 12–16 that points out distinctive features of the claims and why the Nicoletti reference may not anticipate those features. Though the table is useful in illustrating Applicant’s position on Nicoletti, the rejections presented in this Office action are based on the combination of Nicoletti, Baker and Grazian. The table does not address the combined teachings of these references.
Applicant’s Reply at 16–17 briefly discusses Baker and Grazian, but does not address the specific findings made in this Office action and the passages cited in support of those findings. Applicant alleges that Baker and Grazian both include a spider, but does not cite any evidence of a spider in either reference. Applicant alleges that Grazian does not describe forming a suspension and membrane (SRS) from different materials, but does not address the cited teachings of Baker at ¶¶ 24, 25, 30.
Applicant’s comments on obviousness are not persuasive of any error in the rejections. Accordingly, for the foregoing reasons, all the rejections will be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

5/19/2022